Filed 5/20/21 P. v. Speegle CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                C080074

                    Plaintiff and Respondent,                              (Super. Ct. No. CRF201021632)

           v.

 BRANDON ALEXANDER SPEEGLE,

                    Defendant and Appellant.




         In the guilt phase of defendant’s trial, a jury found defendant guilty of unlawful
driving or taking of a vehicle without the consent of the owner. (Veh. Code, § 10851,
subd. (a).) In the sanity phase, a different jury found defendant not guilty by reason of
insanity. The trial court ordered defendant committed to the Napa State Hospital for a
period of seven years, less time served.




                                                             1
        Less than three years later, defendant filed a petition pursuant to Penal Code
section 1026.2 for transfer to outpatient treatment.1 After a hearing, the trial court denied
defendant’s petition.
        Defendant appealed, asserting that substantial evidence did not support the trial
court’s determination, and therefore that determination should be reversed, his petition
granted, and he should be discharged to a conditional release program (CONREP).
        After briefing was initially completed, defendant was released to outpatient
treatment under the supervision of CONREP in April 2019. Upon learning of this
development, we requested supplemental briefing as to whether defendant’s appeal had
been rendered moot by his release to outpatient treatment. The Attorney General asserted
defendant’s appeal indeed had been rendered moot. Defendant agreed, as do we. We
dismiss defendant’s appeal as moot.
                   FACTUAL AND PROCEDURAL BACKGROUND
        In an information filed May 24, 2010, defendant was charged with unlawful
driving or taking of a vehicle without the consent of the owner (Veh. Code, § 10851,
subd. (a); Count 1). The information further contained enhancement allegations alleging
defendant had a prior serious felony conviction (§ 667, subds. (b)-(i)), and that he had a
prison commitment prior (§ 667.5, subd. (b)).
        Defendant entered pleas of not guilty and not guilty by reason of insanity. At the
guilt phase, a jury found defendant guilty of count 1, unlawful driving or taking of a
vehicle without the consent of the owner. (Veh. Code, § 10851, subd. (a).) The trial
court subsequently found the two enhancement allegations to be true.
        In the sanity phase, a first jury deadlocked on the issue and the trial court declared
a mistrial. A second jury found defendant not guilty by reason of insanity. The trial




1   Further undesignated statutory references are to the Penal Code.

                                               2
court ordered an evaluation on placement recommendations from the Central Valley
Conditional Release Program (CV CONREP) pursuant to section 1026, subdivision (b).
When submitted, that report stated that defendant was not an appropriate candidate for
community outpatient treatment with CV CONREP because he presented symptoms of
mental illness but refused and was not receiving any psychotropic medication, he told his
evaluators he would not take medication and that he did not believe that he had a mental
illness, and he had a history of assault with a deadly weapon and possession of a firearm.
On May 19, 2011, the trial court ordered defendant committed to the Napa State Hospital
for a period of seven years, less time served.
       Defendant filed a petition pursuant to section 1026.2 for transfer to outpatient
treatment. After a hearing, the trial court denied the petition, determining defendant
failed to meet his initial burden of proving that, if released to outpatient treatment, he
would not be a danger to the health and safety of others. Defendant appealed, raising the
issue of the appropriate standard of review, and asserting that substantial evidence did not
support the trial court’s determination.
       On March 29, 2017, defendant’s commitment was extended for an additional two-
year period. In an order dated April 8, 2019, the trial court ordered defendant released to
outpatient treatment through April 26, 2020. An order dated April 25, 2019, extended
defendant’s commitment to April 26, 2021, and stated he was to remain in the CONREP
program.2
       Upon learning of these developments, we requested supplemental briefing from
the parties as to whether defendant’s appeal has been rendered moot as a result of his
April 2019 release to outpatient treatment under the supervision of CONREP.



2  We note that, while the April 25, 2019, order extended defendant’s commitment to
April 26, 2021, it only ordered defendant to remain in CONREP until April 26, 2020. It
is not clear whether this difference was deliberate or erroneous.

                                              3
       In supplemental briefing, the Attorney General asserted that defendant’s appeal
had been rendered moot and should be dismissed. The Attorney General noted that
defendant’s contention on appeal was that substantial evidence did not support the trial
court’s determination that he posed a risk of danger to others if released to an outpatient
treatment program. The sole relief sought by defendant was that the judgment be
reversed and that he be ordered into CONREP. Thus, defendant’s April 2019 release to
outpatient treatment granted defendant the relief he sought on appeal, and, accordingly,
his appeal was rendered moot. The Attorney General further maintained that “whether
defendant is still on outpatient status is irrelevant. His April 2019 release to outpatient
status gave him the relief he requested in his 2016 appellate briefing.”
       In his supplemental brief, defendant stated only: “This is [defendant’s] response
to the Court’s order for supplemental briefing on whether [his] April 21, 2019 release to a
CONREP program moots his appeal, seeking such a release. As the Attorney General
argues, it would have that effect, even if he did not remain in the outpatient program.”
                                       DISCUSSION
       “ ‘As a general rule, an appellate court only decides actual controversies. It is not
the function of the appellate court to render opinions “ ‘ “ ‘upon moot questions or
abstract propositions, or . . . declare principles or rules of law which cannot affect the
matter in issue in the case before it.’ ” ’ ” [Citation.] “[A] case becomes moot when a
court ruling can have no practical effect or cannot provide the parties with effective
relief.” ’ ” (People v. Gregerson (2011) 202 Cal.App.4th 306, 321 (Gregerson), quoting
People v. Rish (2008) 163 Cal.App.4th 1370, 1380.)
       We agree with the parties that defendant’s release to outpatient treatment under the
supervision of CONREP rendered his appeal moot. The relief defendant requested on
appeal was: “The judgment should be reversed, and appellant ordered into CONREP.”
Thus, the occurrence of events—defendant’s release to CONREP—has rendered it
impossible for us to grant defendant effective relief. (Gregerson, supra, 202 Cal.App.4th

                                              4
at p. 321.) Defendant “has already received the relief he seeks from us.” (Ibid.
[appellant’s placement in outpatient treatment rendered moot his appeal from an order
declining to place him in outpatient treatment].)
       There are three discretionary exceptions to the mootness doctrine. These
exceptions are: “(1) when the case presents an issue of broad public interest that is likely
to recur [citation]; (2) when there may be a recurrence of the controversy between the
parties [citation]; and (3) when a material question remains for the court’s
determination.” (Cucamongans United for Reasonable Expansion v. City of Rancho
Cucamonga (2000) 82 Cal.App.4th 473, 479-480; see also Thompson v. Department of
Corrections (2001) 25 Cal.4th 117, 122 [invoking exception to mootness where an issue
is “ ‘capable of repetition, yet evading review’ ”].) Neither the Attorney General nor
defendant urge us to decide the issues presented on defendant’s appeal based on an
exception to the mootness doctrine. We decline to do so.
                                     DISPOSITION
       The appeal is dismissed.



                                                       /s/
                                                    MURRAY, J.



We concur:



    /s/
HULL, Acting P. J.



    /s/
DUARTE, J.


                                             5